DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/10/2022.
Applicant's election with traverse of Invention I in the reply filed on 10/10/2022 is acknowledged.  The traversal is on the ground(s) that the separate classification of the subject matter under the classification system of the USPTO is not conclusive proof of divisibility.  This is not found persuasive because Invention I (drawn to an interface for use with a surgical system) and Invention II (drawn to an instrument drive assembly) have acquired a separate status in the art due to their recognized divergent subject matter.  Also, as explained in the restriction requirement filed 08/17/2022 (page 4), Inventions I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements filed on 07/20/2020, 08/13/2021, and 12/22/2021 have been considered in full by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “622” has been used to designate both an opening of a distal body portion (paragraph [00102]), a proximal face of a lip (paragraph [00108]), and cavity (paragraph [00111]).  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “654” has been used to designate both legs of a distal coupler (paragraph [00105]) and distal surface (paragraph [00108]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: The Examiner notes that “cavity 622” in paragraph [00111] may have intended to be “cavity 662”.
Claim Objections
Claim 6 objected to because of the following informalities:  
Line 3: “mechanically cooperation” should be changed to “mechanical cooperation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner can’t find ample support in the instant specification to reasonably convey possession of “a second proximal coupler disposed at least partially within the cavity and configured to mechanically engage an instrument drive assembly of the surgical system”.  The Examiner notes that there is support for a proximal coupler that mechanically engages with an instrument control unit but not with an instrument drive assembly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a second proximal coupler … configured to mechanically engage an instrument drive assembly of the surgical system” renders claim 8 (lines 2-3) indefinite.  It is unclear to the Examiner how a proximal coupler would mechanically engage with an instrument drive assembly when a proximal coupler was first described to mechanically engage with an instrument control unit in claim 1.
Claim 8 recites the limitation "an instrument drive assembly" in line 3, whereas an instrument drive assembly was already introduced in a claim that claim 8 depends from (claim 1, line 6).  It is unclear whether applicant intended to claim the same or a different instrument drive assembly.  Consider changing to “the instrument drive assembly”.
*Note: Claim 9 is also rejected due to its dependency on Claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schuh (U.S PGPub No. 2017/0065365).
Regarding claim 1, Schuh teaches (Figures 3 and 5, element 300 – instrument device manipulator (IDM), 308 – surgical tool holder, 310 – attachment interface, 506 – sterile adapter; Each of these elements comprise the interface for use with a surgical system) an interface for use with a surgical system (title, abstract, paragraphs [0042], [0057]-[0058]), the interface comprising: (Figure 1, elements 102 and 120 – robot arm and controller, i.e. instrument control unit; Figures 3 and 5, element 300 – instrument device manipulator (IDM), i.e. proximal body portion) a proximal body portion configured to mechanically engage an instrument control unit of the surgical system (paragraph [0005] – The instrument device manipulator imparts motion from the robotic arm to control the position of the surgical tool, and it may also activate controls on the tool, paragraph [0028], paragraph [0033]); (Figures 5 and 6, element 506 – sterile adapter, i.e. distal body portion, 512, 600) a distal body portion disposed in mechanical cooperation with the proximal body portion and being configured to mechanically engage an instrument drive assembly of the surgical system (paragraphs [0057]-[0058] – the sterile adapter is configured to create a sterile interface between the IDM 300 and the surgical tool 500 when secured to the IDM 300; paragraph [0059] – the sterile adapter 506 comprises a plurality of couplers 512 that engage with a respective instrument input 600); (Figures 5 and 6, elements 300, 310, 314, 506, 512 – A cavity formed between proximal body portion (i.e. instrument device manipulator (IDM)) and distal body portion (i.e. sterile adapter).  Cavity inherently defined between proximal coupler (314) and distal coupler (512) in the same manner that a cavity is formed between the proximal and distal coupler of the instant specification (see paragraph [00106] and Figure 24)) a cavity defined between the proximal body portion and the distal body portion (paragraphs [0058]-[0059]); (Figures 3 and 5, element 314 – torque couplers, i.e. proximal couplers) a proximal coupler disposed at least partially within the cavity and being configured to engage a driving element of the instrument control unit (paragraph [0027] – actuators are motors that move the robotic arm, i.e. instrument control unit; paragraph [0049]; paragraph [0051] – each torque coupler is driven by a respective actuator that causes the torque coupler to rotate in either direction, i.e. the coupler engages a driving element of the instrument control unit); (Figures 5 and 6, element 512 – couplers, i.e. distal couplers) a distal coupler disposed at least partially within the cavity and being configured to engage a driven element of the instrument drive assembly (paragraph [0059] – a second side of the coupler 512 is configured to engage with a respective instrument input 600); and (Figures 5 and 6, elements 314 and 512) a biasing element disposed in mechanical cooperation with at least one of the proximal coupler and the distal coupler (paragraph [0050] – the spring causes each torque coupler to be biased to spring outwards away from the attachment interface; paragraph [0063] – Similar to the plurality of torque couplers 314, each of the couplers 512 may be coupled to one or more springs that bias each coupler 512 to spring outwards away from the sterile adapter 506).
Therefore, claim 1 is unpatentable over Schuh.

Regarding claim 2, Schuh teaches the interface according to claim 1, wherein (Figures 3 and 5, element 314) the biasing element is configured to bias the proximal coupler proximally (paragraph [0050] – The spring is configured to create translation in an axial direction, i.e., protract away from the attachment interface 310 and retract towards the surgical tool holder 308. Therefore, the proximal coupler can be biased proximally).
Therefore, claim 2 is unpatentable over Schuh.

Regarding claim 3, Schuh teaches the interface according to claim 2, wherein (Figures 5 and 6, element 512) the biasing element is configured to bias the distal coupler distally (paragraph [0063] – the plurality of couplers are further configured to translate in an axial direction, i.e., protract away from and retract into the sterile adapter 506.  Therefore, the distal coupler can be biased distally).
Therefore, claim 3 is unpatentable over Schuh.

Regarding claim 7, Schuh teaches the interface according to claim 1, wherein (Figures 5-6, elements 314 and 512) the proximal coupler and the distal coupler are coaxial (paragraph [0059] – Each coupler 512 is configured to rotate in a clockwise or counter-clockwise direction with the respective torque coupler 314, i.e., coaxial alignment).
Therefore, claim 7 is unpatentable over Schuh.

Regarding claim 8, Schuh teaches the interface according to claim 7, further comprising (Figures 3 and 5, element 314 – a plurality of torque couplers, i.e., at least a second proximal coupler) a second proximal coupler disposed at least partially within the cavity and configured to mechanically engage an instrument drive assembly of the surgical system (paragraph [0027] – actuators are motors that move the robotic arm, i.e. instrument control unit; paragraph [0049]; paragraph [0051] – each torque coupler is driven by a respective actuator that causes the torque coupler to rotate in either direction, i.e. the coupler engages a driving element of the instrument control unit), and (Figures 5-6, element 512 – a plurality of couplers, i.e., at least a second distal coupler) a second distal coupler disposed at least partially within the cavity and configured to mechanically engage a driven element of the surgical system (paragraph [0059] – a second side of the coupler 512 is configured to engage with a respective instrument input 600).
Therefore, claim 8 is unpatentable over Schuh.

Regarding claim 9, Schuh teaches the interface according to claim 8, wherein (Figures 5-6, elements 314 and 512) the second proximal coupler and the second distal coupler are coaxial (paragraph [0059] – Each coupler 512 is configured to rotate in a clockwise or counter-clockwise direction with the respective torque coupler 314, i.e., coaxial alignment).
Therefore, claim 9 is unpatentable over Schuh.

Regarding claim 10, Schuh teaches the interface according to claim 1, wherein (Figures 3 and 5, elements 314 and 318 – notches, i.e., legs) the proximal coupler includes a plurality of legs (paragraph [0049] – notches 318 may be arranged along the outer surface area of the cylindrical protrusion of each torque coupler 314), wherein (Figures 5-6, element 512) the distal coupler includes a plurality of legs (paragraph [0059] – Similar to the structure of the plurality of torque couplers 314, each coupler 512 is structured as a cylindrical protrusion including a plurality of notches), and (Figures 5 and 6, elements 314 and 512) wherein each leg of the plurality of legs of the proximal coupler is positioned adjacent two legs of the plurality of legs of the distal coupler (paragraph [0059] – Each side of the coupler 512 has complementary geometry to fully engage with the respective torque coupler 314.  This configuration allows each coupler 512 to transfer rotational torque from the plurality of torque couplers 314 of the IDM to the plurality of instrument inputs 600 of the surgical tool 500, and thus control the end-effectors of the surgical tool 500.  Therefore, this is evidence that shows that each notch, i.e. leg, of the proximal coupler is positioned adjacent two notches of the plurality of notches of the distal coupler, since they are in complementary geometry.).
Therefore, claim 10 is unpatentable over Schuh.

Regarding claim 11, Schuh teaches the interface according to claim 1, wherein (Figures 3 and 5, elements 314 and 318 – notches, i.e., legs) the proximal coupler includes a plurality of legs (paragraph [0049] – notches 318 may be arranged along the outer surface area of the cylindrical protrusion of each torque coupler 314), wherein (Figures 5-6, element 512) the distal coupler includes a plurality of legs (paragraph [0059] – Similar to the structure of the plurality of torque couplers 314, each coupler 512 is structured as a cylindrical protrusion including a plurality of notches), and wherein (Figures 5 and 6, elements 314 and 512) each leg of the plurality of legs of the proximal coupler is positioned between and in contact with two legs of the plurality of legs of the distal coupler (paragraph [0059] – Each side of the coupler 512 has complementary geometry to fully engage with the respective torque coupler 314.  This configuration allows each coupler 512 to transfer rotational torque from the plurality of torque couplers 314 of the IDM to the plurality of instrument inputs 600 of the surgical tool 500, and thus control the end-effectors of the surgical tool 500.  Therefore, this is evidence that shows that each notch, i.e. leg, of the proximal coupler is positioned adjacent two notches of the plurality of notches of the distal coupler and in contact, since they are in complementary geometry and transfer rotational torque.).
Therefore, claim 11 is unpatentable over Schuh.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh (U.S PGPub No. 2017/0065365) in view of Shelton (U.S PGPub No. 2016/0206310).
Regarding claims 5 and 6, Schuh teaches the interface according to claim 1, as indicated hereinabove.  Schuh does not teach the limitation of instant claim wherein the biasing element includes at least one magnet.  Schuh also does not teach the limitation of instant claim 6, that is wherein the biasing element includes a first magnet disposed in mechanical cooperation with the proximal coupler and a second magnet disposed in mechanically cooperation with the distal coupler.
Shelton teaches analogous art directed to a surgical tool for use with a robotic system that includes a tool drive assembly that is operatively coupled to a control unit of the robotic system that is operable by inputs from an operator and is configured to robotically generate output motions (abstract).  Shelton teaches (Figures 19-23, elements 210, 212 – proximal coupler member, 232 – distal coupler member) a coupling arrangement or quick disconnect joint that includes a proximal coupler member that is configured to operably support proximal drive train assemblies and a distal coupler member that is configured to operably support at least ne and preferably a plurality of distal drive train assemblies (paragraph [0252]).  Shelton teaches (Figure 21, elements 210, 212, 232, 492, 500, 520) that the proximal coupler member and the distal coupler member of the quick disconnect joint operably support corresponding portions of a drive member coupling assembly for releasably coupling the proximal drive rod segment to a distal drive rod segment (paragraph [0257]).  Shelton teaches (Figure 21, elements 492, 493, 500, 502, 504) that the drive member coupling assembly comprises a drive rod coupler or formation that comprises a receiving formation or first magnet that is attached to the distal end of the proximal drive rod segment (paragraph [0257]).  Shelton further teaches (Figure 21, elements 504 – first magnet, i.e. proximal magnet, 506, 510 – distal magnet) that the first magnet has a receiving cavity formed therein for receiving a second formation or distal magnet (paragraph [0257]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the biasing element of magnets as shown in Shelton’s tool drive assembly into Schuh’s interface for use with a surgical system.  One of ordinary skill in the art would have recognized that Schuh’s biasing element (i.e., a spring) could be substituted for Shelton’s magnets in order to obtain predictable results.  One of ordinary skill in the art would have recognized that the magnets of Shelton would achieve the function of Schuh’s spring, which is to translate the couplers axially (see paragraphs [0050] and [0063] of Schuh).  One of ordinary skill in the art would have been motivated to implement magnets because of Schuh’s teaching that the proximal and distal magnets couple the distal drive rod segment and proximal drive rod segments associated with the respective proximal and distal couplers.  One of ordinary skill in the art would have also desired the use of magnets due to their ability to repel or retract depending on the direction of their polarity.  This feature of magnets will further allow for the axial translation in both directions, as is achieved by Schuh’s springs.
Therefore, claims 5-6 are unpatentable over Schuh and Shelton.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Baber, et al. (WO 2014/134034) teaches a surgical instrument and an end effector coupler assembly (see at least Figure 7 and paragraphs [0136]-[0141]).  Swayze, et al. (U.S PGPub No. 2020/0375585) teaches interchangeable tools for surgical instruments.  Scheib, et al. (U.S Patent No. 11,058,508) teaches a sterile adapter for a linearly-actuating instrument driver.  Jensen, et al. (EP 1570789) teaches a surgical manipulator for a telerobotic system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792